IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 CLAYTON ERNEST LONGACRE,
                                              No. 83345-6-I
                          Appellant,
                                              DIVISION ONE
               v.
                                              UNPUBLISHED OPINION
 LISA L. GANOWSKI,
 JEFFREY T. CLOSSON,
 JOHN DOE 1 and JOHN DOE 2,

                          Respondents.


      SMITH, J. — Clayton Ernest Longacre appeals the trial court’s summary

dismissal of his trespass and harassment claims against Lisa L. Ganowski,

Jeffrey T. Closson, and John Does 1 and 2. Longacre contends he has

demonstrated that there are genuine issues of material fact precluding dismissal

of his claims. He also contends that the trial court erred by denying his motion to

amend his complaint and denying his motion to compel discovery and suspend

all motions. Finding no error, we affirm.

                                       FACTS

      Elizabeth Kelsey owned and lived in a home located on Madrona Point

Drive in Bremerton. Kelsey’s fiancé Clayton Longacre often resided there with

her. In 2016, Lisa Ganowski purchased and moved into the home directly to the

north. Ganowski’s significant other Jeffrey Closson lived there with her. A fence

separated the two properties.

 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 83345-6-I/2


       The neighbors had a contentious relationship from the start. In May 2018,

Ganowski began reporting multiple disturbances involving Kelsey’s dogs to the

Bremerton Police Department and Kitsap Animal Control. Longacre’s behavior

towards Ganowski on the night of her first report caused her to call 911 out of

fear for her safety. On June 13, 2019, a dog belonging to Longacre wandered

onto the Ganowski property, leading Closson to collect and return the dog while

Ganowski recorded the exchange on her cell phone. Kelsey responded by

shouting profanities and repeatedly threatening to shoot Closson if he ever came

on her property again. The following day, Ganowski and Closson obtained

temporary antiharassment orders against Kelsey in municipal court.

       On July 23, 2019, Longacre filed a pro se lawsuit against Ganowski,

Closson, and John Does 1 and 2, 1 alleging causes of action for trespass and

harassment and seeking damages under both theories. The complaint alleged

that the defendants (1) caused raw sewage from their property to back up into

the first floor of the Kelsey residence, (2) installed a gate that damaged a wooden

fence on the Kelsey property, (3) made false reports to parking enforcement in

an attempt to get plaintiff’s vehicles towed, (4) shoveled snow onto the Kelsey

property, (5) coaxed the plaintiff’s dogs onto their property in order to make false

reports to animal control, (6) behaved in a threatening manner towards the

plaintiffs, and (7) colluded with other neighbors to harass and make false claims

against the plaintiffs. On September 13, 2019, Longacre filed an amended

complaint adding Kelsey as a plaintiff and asserting three additional causes of


       1
           The complaint alleged that John Doe 1 is Ganowski’s son and that John Doe 2
is his live-in companion. John Doe 2 is not a respondent in this appeal.
                                          2
No. 83345-6-I/3


action: abuse of process, malicious prosecution, and intentional infliction of

emotional distress.

       While Longacre’s original complaint was pending, the municipal court

transferred the antiharassment orders to the jurisdiction of the superior court. On

September 16-17, 2019, the superior court held a hearing on the antiharassment

petitions and also addressed motions filed by both parties in the civil lawsuit.

Ganowski and Closson argued that Longacre’s amended complaint should be

stricken because, among other reasons, they had already moved to dismiss the

lawsuit under CR 12(b)(6) and Longacre did not file a motion to amend his

complaint. 2 The court denied Ganowski’s and Closson’s motions to dismiss and

struck Longacre’s amended complaint, stating, “if Mr. Longacre wants to file an

amended complaint at this point, he can file a motion requesting we to do that.”

Regarding the antiharassment petitions, the superior court ruled that Kelsey’s

threatening and aggressive behavior, as demonstrated on the cell phone

recording, as well as the dog’s repeated invasions of the Ganowski property,

constituted harassment. Accordingly, the court entered protection orders

effective for one year against Kelsey on behalf of Ganowski and Closson.

       On June 19, 2020, Ganowski served a motion for summary judgment on

Longacre via email. 3 Ganowski argued that Longacre’s retaliatory complaint

consisted entirely of baseless claims lacking factual support or any showing of

damage. Ganowski further argued that there is no civil cause of action for



       2
        See CR 15(a) (once a responsive pleading is served, party may amend its
complaint only by leave of court or written consent of adverse party).
      3
         The summary judgment motion was filed the following day.
                                          3
No. 83345-6-I/4


harassment, and to the extent that intentional infliction of emotional distress was

his intended claim, Longacre failed to demonstrate that the defendants’ alleged

behaviors met that standard. CP 83-84. In doing so, Ganowski relied on her

own declaration, transcripts of the September 16-17, 2021 hearing, the protection

orders, and the deposition of Longacre. Closson moved for summary judgment

shortly thereafter on the same basis.

       On June 18, 2020 – the same day Ganowski served the summary

judgment motion – Longacre filed a motion for leave to amend his complaint

pursuant to CR 15(a). The proposed amended complaint added Kelsey as a

plaintiff, included several new allegations of fact, and asserted five new causes of

action: abuse of process, malicious prosecution, intentional infliction of emotional

distress, theft and possession of stolen property, and nuisance, encroachment,

and intentional interference with quiet enjoyment of property.

       On July 23, 2020, Longacre filed a response in opposition to summary

judgment. Longacre asserted that the case arose when another neighbor

recruited the defendants to join his ongoing harassment of Longacre and Kelsey.

In asserting that genuine issues of material fact precluded summary judgment,

Longacre relied on his own declaration, Kelsey’s declaration, the declaration of

Randall Hills (an individual who stated that he witnessed an incident of

harassment), transcripts of 911 calls placed by two neighbors, and a fire

marshal’s report. On July 27, 2020, Longacre filed a “motion to compel discovery

and to suspend all motions and discovery by defendants until discovery

requested is fully answered and provided.” Longacre argued that the defendants



                                         4
No. 83345-6-I/5


unreasonably resisted discovery by refusing to answer interrogatories, provide

requests for production, or attend depositions, in violation of CR 37 and CR 26.

       On October 13, 2020, the superior court issued a memorandum opinion

granting Ganowski’s and Closson’s motions for summary judgment and denying

Longacre’s motion for leave to amend and motion to compel discovery. The

court determined that there was no genuine issue of material fact as to the

trespass claim because Longacre had failed to show damages and failed to

present evidence beyond mere speculation. The court further ruled that there is

no tort claim in Washington for harassment and that the defendants’ alleged

conduct did not rise to the level required to prove the tort of intentional infliction of

emotional distress. In denying the motion for leave to amend his complaint, the

court found that the defendants would be prejudiced by Longacre’s “late request

to amend his complaint and the futility thereof.” The court further found that

Longacre’s motion to compel discovery was “merely an attempt to delay or avoid

Defendant’s motion for summary judgment,” that Longacre had failed to specify

how additional discovery would present any evidence that would create a

question of material fact, and that the defendants had reasonably attempted to

accommodate Longacre’s request to take their depositions. Longacre appeals.

                                      ANALYSIS

                                 Summary Judgment

       Longacre first argues that the trial court erred when it granted the

respondents’ motions for summary judgment on his trespass and harassment

claims. We disagree.



                                           5
No. 83345-6-I/6

                                Standard of Review

       We review an order on summary judgment de novo, viewing all evidence

and reasonable inferences in the light most favorable to the nonmoving party.

Keck v. Collins, 184 Wn.2d 358, 370, 357 P.3d 1080 (2015). Summary judgment

is appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” CR 56(c).

       When a defendant brings a motion for summary judgment, “the moving

party bears the initial burden of showing the absence of a material fact.” Young

v. Key Pharm. 112 Wn.2d 216, 225, 770 P.2d 182 (1989). Once this initial

showing is made, the burden then shifts to the nonmoving party to set forth

specific facts demonstrating a genuine issue for trial. Kendall v. Douglas, Grant,

Lincoln and Okanogan Public Hosp. Dist. No. 6, 118 Wn.2d 1, 8-9, 820 P.2d 497

(1991). The nonmoving party may not rely on speculation, argumentative

assertions, or unsupported affidavits. Dombrovsky v. Farmers Ins. of Wash., 84

Wn. App. 245, 253, 928 P.2d 1127 (1996). A genuine issue of material fact

exists if “reasonable minds could differ on the facts controlling the outcome of the

litigation.” Ranger Ins. v. Pierce Cty., 164 Wn.2d 545, 552, 192 P.3d 886 (2008).

When a reasonable person could reach but one conclusion from all of the

evidence, summary judgment will be affirmed. Peterson v. Kitsap Cmty. Fed.

Credit Union, 171 Wn. App. 404, 416, 287 P.3d 27 (2012).




                                          6
No. 83345-6-I/7

                                    Trespass

      “Trespass occurs when a person intentionally or negligently intrudes onto

the property of another.” Jackass Mt. Ranch, Inc. v. South Columbia Basin Irr.

Dist., 175 Wn. App. 374, 401, 305 P.3d 1108 (2013). Longacre alleges both

forms of trespass.

   A. Negligent Trespass

      To show negligent trespass, a plaintiff must prove duty, breach, causation,

and proximate cause. Pruitt v. Douglas Cty., 116 Wn. App. 547, 554, 66 P.3d

1111 (2003). Longacre asserts that Ganowski committed negligent trespass

because someone improperly used a snake to unclog a toilet in her home,

thereby flooding the Kelsey residence with sewage and causing significant

damage. But Longacre provided nothing but his own self-serving testimony in

support of his claim that Ganowski or her agent caused the event. He asserts

that no expert testimony is needed to establish causation because he has

experience installing plumbing in buildings he has built. However, at his

deposition, Longacre acknowledged that he did not have first-hand information

as to who caused the sewage flooding.

      Moreover, Longacre inexplicably failed to provide any evidence that might

document the nature and extent of the damages -- or even whether the event

happened at all. Longacre claims he wrote a letter to Ganowski describing the

damage and her role in causing it, but he failed to provide a copy. Nor did he

provide photographs or receipts for the costs of repair. Longacre’s speculative,




                                        7
No. 83345-6-I/8


unsupported assertions are insufficient to overcome summary judgment on his

negligent trespass claim.

   B. Intentional Trespass

       Longacre also asserts that he set forth evidence establishing that the

defendants committed multiple acts of intentional trespass. To show intentional

trespass, a plaintiff must prove “ ‘(1) an invasion of property affecting an interest

in exclusive possession, (2) an intentional act, (3) reasonable foreseeability that

the act would disturb the plaintiff’s possessory interest, and (4) actual and

substantial damages.’ ” Grundy v. Brack Family Trust, 151 Wn. App. 557, 568,

213 P.3d 619 (2009) (quoting Wallace v. Lewis Cty., 134 Wn. App. 1, 15, 137

P.3d 101 (2006)).

       Longacre claims that John Does 1 and 2 intentionally trespassed onto

Kelsey’s property by “mess[ing] around with” his boat, stealing rocks from the

outdoor fireplace, shoveling snow onto the lawn, and throwing trash into the yard.

He contends that Ganowski is responsible for these acts because the John Does

resided in her home. However, in his deposition, Longacre admitted that he did

not see any of these events take place and that he had no evidence that

Ganowski directed or was aware of these alleged acts. Longacre also asserts

that Ganowski committed intentional trespass by entering Kelsey’s yard to make

sure the dogs had water, entering Kelsey’s yard to release one of their dogs from

its kennel so it could be seized by animal control, flying a drone over the yard to

spy and harass, and poisoning the roses and grass. In particular, Longacre




                                          8
No. 83345-6-I/9


points to an animal control report stating that an unidentified reporting party “went

to put the dogs back in the subject’s yard and saw no water.”

         Ganowski and Closson, citing Grundy, argue that Longacre’s failure to

allege or provide evidence of actual and substantial damages arising from these

alleged acts is fatal to his intentional trespass claim. We agree. In Grundy, the

plaintiff brought an intentional trespass claim against neighbors who raised the

height of their bulkheads, thus increasing the intensity and amount of seawater

splashing onto the plaintiff’s property during winter months. 151 Wn. App. at

560-61. Noting that the raised bulkhead “did not proximately cause a significant

compensable injury to [Grundy], other than contributing to the deposit of debris

on a portion of [her] property and areas of yellow and dead grass,” the Grundy

court held that the plaintiff’s “failure to prove substantial injury is fatal to her

claim.” 151 Wn. App. at 568. Here, Longacre’s claimed property damages were

minimal and undocumented or entirely nonexistent. Longacre attempts to get

around this problem by asserting that the damages are “emotional” and “directly

related to harassment,” thus making them “more than an annoyance.” But the

tort of intentional trespass requires a showing of “actual and substantial damage

to the property of another.” Grundy, 151 Wn. App. at 566. Even assuming that

Longacre could establish that the alleged intentional trespasses occurred, the

dearth of evidence regarding damages warranted summary judgment on this

claim.




                                            9
No. 83345-6-I/10

                                      Harassment

       Longacre first argues that the trial court erred in concluding that RCW

10.14.140, the chapter on civil antiharassment orders, does not establish a civil

remedy in tort for harassment. “Statutory interpretation is a question of law

reviewed de novo.” Jametsky v. Olsen, 179 Wn.2d 756, 761, 317 P.3d 1003

(2014). The goal is to determine and give effect to the legislature’s intent.

Birgen v. Dep’t of Labor and Indus., 186 Wn. App. 851, 857, 347 P.3d 503

(2015). If a statute is unambiguous, we apply the statute’s plain meaning as an

expression of legislative intent. Jametsky, 179 Wn.2d at 762.

       Longacre points to language in RCW 10.14.140 stating that “[n]othing in

this chapter shall preclude a petitioner’s right to utilize other existing civil

remedies.” He contends that this language expresses the legislature’s clear

intent to allow other civil remedies for harassment to exist. But RCW 10.14.010

plainly states that “[t]his chapter is intended to provide victims with a speedy and

inexpensive method of obtaining antiharassment protection orders.” Chapter

10.14 RCW makes no mention of a civil cause of action in tort.

       Longacre also relies on Bishop v. City of Spokane, 142 Wn. App. 165, 173

P.3d 318 (2007), but that case is unhelpful to him. In Bishop, the plaintiff sued

the City of Spokane, alleging that an officer’s conduct violated her civil rights and

constituted a series of other offenses, including “harassment.” Bishop, 142 Wn.

App. at 169. The trial court concluded that the plaintiff had failed to state a claim

and that she did not offer sufficient evidence to support any of her claims. Id.

The court allowed the plaintiff to amend her complaint to include a claim for



                                           10
No. 83345-6-I/11


wrongful arrest, then dismissed it on summary judgment. Bishop, 142 Wn. App.

At 169. The appellate court reversed, holding that there was a genuine issue of

material fact as to whether the officer had probable cause to believe that the

plaintiff knowingly or willfully acted to obstruct the officer. Bishop, 142 Wn. App.

at 173. Bishop provides no support for Longacre’s attempt to bring a civil tort

claim for harassment. The trial court did not err in determining that this type of

claim does not exist in Washington.

       Longacre also argues that the court erred in concluding that the

defendants’ alleged conduct did not rise to the level required to prove the tort of

intentional infliction of emotional distress. We disagree. To prevail on a claim of

intentional infliction of emotional distress, also known as the tort of outrage, the

plaintiff must show “ ‘(1) extreme and outrageous conduct, (2) intentional or

reckless infliction of emotional distress, and (3) actual result to plaintiff of

emotional distress.’ ” Lyons v. U.S. Bank Nat'l Ass'n, 181 Wn.2d 775, 792, 336

P.3d 1142 (2014) (quoting Kloepfel v. Bokor, 149 Wn.2d 192, 195, 66 P.3d 630

(2003)). Although the plaintiff need not prove bodily harm or objective

symptomology, the emotional distress must be severe, not transient or trivial.

Kloepfel, 149 Wn.2d at 198. “ ‘To constitute outrage, the conduct at issue ‘must

be so outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.’ ” Spicer v. Patnode, 9 Wn. App. 2d 283,

292, 443 P.3d 801 (2019) (internal quotation marks omitted) (quoting Reyes v.

Yakima Health Dist., 191 Wn.2d 79, 91, 419 P.3d 819 (2018)). The tort “ ‘does



                                           11
No. 83345-6-I/12


not extend to mere insults, indignities, threats, annoyances, petty oppressions, or

other trivialities.’ ” Strong v. Terrell, 147 Wn. App. 376, 386, 195 P.3d 977 (2008)

(internal quotation marks omitted)(quoting Kloepfel, 1 Wn2d. at 196).

       The burden of establishing this tort is quite stringent. In Kloepfel, the

plaintiff established outrage where the defendant ignored restraining orders that

she had secured against him, stalked her home and those of the men she knew,

called her home 640 times and her work 100 times, and threatened to kill both

the plaintiff and the man she was dating. 149 Wn.2d at 194-95. Conversely, in

Strong, a supervisor verbally abused an employee daily over the course of two

years by “screaming at her and criticizing her work,” making repeated “blonde

jokes,” and disparaging her home and her family. 147 Wn. App. at 381. The

court held that this conduct did not exceed all possible bounds of decency as

measured against an objective standard of reasonableness. Strong, 147 Wn.

App. at 386.

       Longacre argues that the defendants’ behaviors support a claim of

outrage because he and Kelsey suffered severe emotional distress,

sleeplessness, depression, anxiety, and irritability, thus forcing them to flee their

home. We disagree. Even taking Longacre’s claims at face value, the behaviors

he complains about fall under the rubric of “annoyances and petty oppressions”

rather than being “utterly intolerable in a civilized community.” The trial court did

not err in dismissing Longacre’s claims on summary judgment.




                                         12
No. 83345-6-I/13


                            Leave to Amend Pleadings

       Longacre argues that the trial court erred by denying him leave to amend

his complaint. We will reverse a trial court’s ruling on a request to amend only if

the trial court abused its discretion. Nepstad v. Beasley, 77 Wn. App. 459, 468,

892 P.2d 110 (1995). “A trial court abuses its discretion when its decision is

manifestly unreasonable, based on untenable grounds, or made for untenable

reasons.” Protect the Peninsula’s Future v. City of Port Angeles, 175 Wn. App.

201, 214, 304 P.3d 914 (2013).

       “After an answer is served, CR 15(a) permits a plaintiff to amend a

complaint only by leave of court, which shall be freely given when justice so

requires.” Rodriguez v. Loudeye Corp., 144 Wn. App. 709, 729, 189 P.3d 168

(2008). The purpose of the rule is to “facilitate proper decisions on the merits, to

provide parties with adequate notice of the basis for claims and defenses

asserted against them, and to allow amendment of the pleadings except where

amendment would result in prejudice to the opposing party.” Wilson v. Horsley,

137 Wn.2d 500, 505, 974 P.2d 316 (1999). “The touchstone for the denial of a

motion to amend is the prejudice such an amendment would cause to the

nonmoving party.” Karlberg v. Otten, 167 Wn. App. 522, 529, 280 P.3d 1123

(2012). The court may consider whether the new claim is untimely or futile.

Ino Ino, Inc. v. City of Bellevue, 132 Wn.2d 103, 142, 937 P.2d 154 (1997).

       We conclude that the trial court did not abuse its discretion in concluding

that the defendants would be prejudiced by Longacre’s “late request to amend

his complaint.” Although the trial court expressly invited Longacre to move to



                                         13
No. 83345-6-I/14


amend his complaint in September 2019, he waited nine months to do so.

Notably, in its memorandum opinion, the court found that Longacre

“acknowledged that he filed this motion knowing that Defendants were going to

file or had almost simultaneously filed their motions for summary judgment.”

Longacre argues that the defendants suffered no prejudice because trial was a

long way off, the case had only been going on for a year, and they were aware

from early on that he intended to amend his complaint and bring Kelsey in as a

co-plaintiff. He contends that he could not file sooner because the courts were

shut down due to COVID-19 4 and because he needed to discover the names of

the John Doe defendants. But the introduction of a new plaintiff and multiple new

claims after the defendants completed discovery and moved for summary

judgment would have had a prejudicial effect on their defense. See Wallace, 134

Wn. App. at 26 (motion for leave to amend complaint to add significant new

claims, filed a year and a half after the original complaint and a month before the

scheduled summary judgment hearing, constituted prejudicial delay).

        Nor did the court abuse its discretion in concluding that the proffered

amendment would be futile. As a pro se plaintiff, Longacre had no authority to

represent Kelsey in the litigation. The pro se exception is very limited and

applies “ ‘only if the layperson is acting solely on his own behalf.’ ” Cottringer v.

Emp’t Sec. Dep’t., 162 Wn. App. 782, 787, 257 P.3d 667 (2011) (emphasis

omitted) (quoting Wash. State Bar Ass’n v. Great W. Union Fed. Sav. & Loan



        4 COVID-19 is the World Health Organization’s official name for “coronavirus disease
2019,” a severe, highly contagious respiratory illness that quickly spread throughout the world
after being discovered in December 2019.

                                                14
No. 83345-6-I/15


Ass’n, 91 Wn.2d 48, 57, 586 P.2d 870 (1978)). Because Kelsey did not sign

anything indicating her agreement to join the lawsuit as a pro se plaintiff, the

motion to amend was futile on that basis.

        We also agree that the five additional claims Longacre sought to add were

futile for multiple reasons. “A lawsuit is futile where there is no evidence to

support or prove existing or additional allegations and causes of action.” Nakata

v. Blue Bird, Inc., 146 Wn. App. 267, 279, 191 P.3d 900 (2008). As discussed

above, the trial court properly analyzed and dismissed Longacre’s claim for

intentional infliction of emotional distress. His claims for theft and possession of

stolen property and nuisance, encroachment, and intentional interference with

quiet enjoyment of property are essentially interchangeable with his negligent

and intentional trespass claims, which the trial court also properly dismissed as

lacking factual support. And Longacre’s new claims for abuse of process and

malicious prosecution, both of which appear to arise from the entry of

antiharassment orders against Kelsey, are factually unsupported and barred by

collateral estoppel. Collateral estoppel, or issue preclusion, prevents the same

parties from relitigating issues actually raised and resolved by a former verdict

and judgment. State v. Williams, 132 Wn.2d 248, 253–54, 937 P.2d 1052

(1997). In the prior proceeding, the court rejected Kelsey’s assertion that she

and Longacre, not Ganowski and Closson, were the parties suffering from

harassment. Longacre’s attempt to relitigate this outcome by claiming it

stemmed from abuse of process or malicious prosecution was properly rejected

as futile.



                                         15
No. 83345-6-I/16


              Motion to Compel Discovery and Suspend All Motions

       Longacre argues that the trial court erred by denying his motion to compel

discovery and suspend all motions, ostensibly based on CR 26 and CR 37. A

trial court’s decision denying a motion to compel discovery is reviewed for an

abuse of discretion. Lindblad v. Boeing Co., 108 Wn. App. 198, 207, 31 P.3d 1

(2001).

       As a preliminary matter, we observe that Longacre’s motion, which was

filed one week prior to the scheduled summary judgment hearing and asked the

court to “stay[…] all motions to dismiss until the [d]efendants fully comply with

discovery”, clearly implicates a motion for a continuance. CR 56(f) provides:

       [s]hould it appear from the affidavits of a party opposing the motion
       that for reasons stated, the party cannot present by affidavit facts
       essential to justify the party’s opposition, the court may refuse the
       application for judgment or may order a continuance to permit
       affidavits to be obtained or depositions to be taken or discovery to
       be had or may make such other order as is just.

A trial court may deny a motion for a continuance when: “ ‘(1) the requesting

party does not have a good reason for the delay in obtaining the evidence, (2)

the requesting party does not indicate what evidence would be established by

further discovery, or (3) the new evidence would not raise a genuine issue of

fact.’ ” Qwest Corp. v. City of Bellevue, 161 Wn.2d 353, 369, 166 P.3d 667

(2007) (quoting Butler v. Joy, 116 Wn. App. 291, 299, 65 P.3d 671 (2003)). We

review a trial court’s ruling on a CR 56(f) motion for abuse of discretion. Bavand

v. OneWest Bank, 196 Wn. App. 813, 822, 385 P.3d 233 (2016).

       The court did not abuse its discretion in ruling that Longacre “failed to file

a motion under CR 56(f), with appropriate support” and “failed to adequately

                                         16
No. 83345-6-I/17


specify how additional discovery would present any evidence that would create a

genuine issue of material fact concerning his claims.” Longacre’s declaration in

support of his motion alleged numerous perceived deficiencies in the defendants’

discovery responses, but he failed to submit an affidavit detailing what

information he believed he could obtain from Ganowski or Closson that would

provide factual support for his claims regarding their behavior or his damages.

As the trial court aptly stated, Longacre’s “motion to compel in effect is merely an

attempt to delay or avoid Defendant’s Motion for Summary Judgment.”

       In addition, the trial court did not abuse its discretion in denying

Longacre’s motion on the basis of his failure to comply with CR 26(i). “The

primary purposes of CR 26(i) are to minimize the use of judicial resources during

discovery and to encourage professional courtesy between counsel.” Amy v.

Kmart of Wash., 153 Wn. App. 846, 853, 223 P.3d 1247 (2009). CR 26(i) states

that a trial court “will not entertain any motion or objection” regarding the

discovery rules “unless counsel have conferred with respect to the motion or

objection.” It further requires that “[c]ounsel for the moving ... party shall arrange

for a mutually convenient conference in person or by telephone.” CR 26(i).

Finally, CR 26(i) states, “Any motion seeking an order to compel discovery or

obtain protection shall include counsel’s certification that the conference

requirements of this rule have been met.” The record supports the court’s finding

that Longacre “failed to document a timely CR 26(i) conference in connection

with a current motion to compel.” We also agree with the trial court’s conclusion

that, given the COVID-19 pandemic



                                          17
No. 83345-6-I/18


and emergency court orders designed to minimize risk, Longacre’s demand for

an in-person deposition was unreasonable and the defendants’ requests for

remote depositions were reasonable.

      Affirmed.




WE CONCUR:




                                      18